Citation Nr: 0936090	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to a compensable rating for hearing loss of 
the right ear.

3.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 through 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska which denied service connection for 
bilateral hearing loss, but granted service connection for 
tinnitus with an evaluation of 10 percent.  The Veteran filed 
a Notice of Disagreement in October 2006 in which he 
expressed disagreement with the Board's denial of service 
connection for bilateral hearing loss.  

In a January 2007 rating decision, the Veteran was granted 
service connection for right ear hearing loss and was 
assigned a non-compensable evaluation.  The Veteran did not 
express any disagreement with the assigned non-compensable 
rating for his right ear hearing loss at that time.

The Board notes that the Veteran's appeal also initially 
included the issues of entitlement to service connection for 
asthma and service connection for a low back disorder.  These 
claims, however, were denied by the Board in an August 2008 
decision and remand, and are not presently before the Board.

In its August 2008 decision and remand, the issue of the 
Veteran's entitlement to service connection for left ear 
hearing loss was remanded for further development which was 
to include:  efforts to obtain private treatment records of 
Dr. Craig A. Foss; scheduling the Veteran for a new VA 
audiological examination to determine the etiology of the 
Veteran's left ear hearing loss; additional notice to the 
Veteran consistent with the Veterans Claims Assistance Act of 
2000 (VCAA); and readjudication of the left ear claim by the 
RO.  The Board is satisfied that the action directed in its 
August 2008 decision and remand has been performed by the RO, 
and is prepared to proceed with appellate consideration of 
the issue on appeal.

In January 2009, the Veteran filed claims for service 
connection for Meniere's Disease and for a compensable rating 
for hearing loss of the right ear.  These claims were denied 
by the RO in an April 2009 rating decision.  The Veteran 
filed a Notice of Disagreement as to these issues in April 
2009, and a Statement of the Case was mailed to the Veteran 
in May 2009.  The Veteran filed a substantive appeal as to 
those issues later that month.  These issues have also 
reached the Board for appellate consideration.


FINDINGS OF FACT

1.  The evidence of record, on balance, does not demonstrate 
any current hearing loss of the left ear, nor does it 
demonstrate that any claimed hearing loss of the left ear is 
etiologically related to service.

2.  Audiological testing shows that the Veteran has Level I 
hearing in his right ear, and presumed Level I hearing in his 
non-service connected left ear.

3.  The Veteran did not incur Meniere's syndrome during his 
active duty service, and his present Meniere's syndrome has 
not been shown to be etiologically related to any injury, 
illness, or disease contracted during his active duty 
service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for a 10 percent evaluation for hearing loss 
in the right ear have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, Diagnostic 
Code 6100 (2008).

3.  The Veteran's Meniere's syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for hearing loss in a June 
2006 notification letter.  In a separate January 2009 letter, 
the Veteran was further advised as to the information and 
evidence needed to substantiate claims of service connection 
for Meniere's syndrome.  In the June 2006 and January 2009 
letters, the Veteran was also notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a reasonable period of time in which the Veteran 
was provided an opportunity to respond, the Veteran's claim 
of service connection for left ear hearing loss was 
readjudicated in a November 2006 Statement of the Case.  The 
Veteran's claim for service connection for Meniere's syndrome 
was adjudicated in the RO's April 2009 rating decision.

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claims 
for increased ratings for his left and right knee 
disabilities and for low back strain in  the RO's January 
2009 notice letter.  This letter also notified the Veteran 
how a disability rating and an effective date for the award 
of benefits is assigned and complied with the notice 
requirements in both Dingess/Hartman and Vazquez-Flores I and 
II.  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, VA treatment 
records, and identified private treatment records have been 
obtained.  Additionally, he was afforded three VA 
audiological examinations in July 2006, November 2007, and 
March 2009.  In conjunction with the Veteran's March 2009 VA 
examination, a supplemental report which addressed the issue 
of etiology of the Veteran's claimed left ear hearing loss 
was also submitted in June 2009.

Insofar as the Veteran's claim for service connection for 
Meniere's syndrome, the Board notes that the Veteran has not 
undergone a VA examination.  Under 38 U.S.C.A. § 5103A(d), a 
VA medical examination is to be afforded the veteran where 
such an examination "is necessary to make a decision on the 
claim."  A VA examination is "necessary" where the 
evidence, taking into consideration all information and lay 
or medical evidence:  (1) contains competent evidence that 
the veteran has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the veteran's 
active military, naval, or air service; and (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  In this case, given the absence of evidence 
establishing that the Veteran incurred Meniere's syndrome 
during his active duty service, and the absence of a 
competent medical opinion relating the Veteran's current 
diagnosed Meniere's syndrome to active duty service, a VA 
examination is not "necessary" in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


II.  Applicable Laws and Regulations

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Also, certain chronic diseases, including organic diseases of 
the nervous system such as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
the demonstrated hearing loss must be of a particular level 
of severity.  For purposes of applying the laws administered 
by the VA, hearing impairment will be considered a disability 
when the thresholds for any of the frequencies at 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; when the 
thresholds at three of these frequencies are 26 or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.


B.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where service connection has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007); Francisco, 7 Vet. App. 55 (1994).

In cases where the evaluation assigned for hearing loss is at 
issue, an examination for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations will be conducted without the 
use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent 11 categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns of Table VI represent 11 categories of 
decibel loss based on the pure audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).  In instances where an examiner has certified that 
use of speech discrimination scores is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., Roman numeral hearing 
designations may be based upon puretone threshold average 
only pursuant to Table VIA.  38 C.F.R. § 4.85(c).  In cases 
where impaired hearing has been service-connected in only one 
ear, in order to determine the percentage evaluation under 
Table VII, the non-service connected ear is assigned a Roman 
numeral designation of I.  38 C.F.R. § 4.85(f).

The percentage evaluation will be found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "exceptional patterns 
of hearing impairment." Specifically, these are cases where 
the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.


III.  Entitlement to Service Connection for Hearing Loss of 
the Left Ear and Entitlement to a Compensable Evaluation for 
Hearing Loss of the Right Ear

A.  Discussion of Evidence

The Veteran's service treatment records do not reflect any 
subjective in-service complaints or objective findings of 
hearing loss or other ear symptoms.  An October 1965 
separation examination reflects that a clinical examination 
of the Veteran's ears yielded normal findings.  Audiometric 
testing at the separation examination revealed the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
5 (15)
0 (5)
LEFT
0 (15)
-5 (5)
-10 (0)
-10 (0)
0 (5)

(The figures in parentheses represent conversion of ASA 
values to the ISO standard, in use in the military, beginning 
November 1967.)  Speech audiometry testing revealed speech 
recognition ability of 90 percent in the right ear and 90 
percent in the left ear.  

Post-service treatment records relating to treatment at the 
VA medical center in Grand Island, Nebraska from November 
2000 through June 2006 do not reflect any reports of hearing 
loss or other ear symptoms by the Veteran.  These records 
indicate that periodic examinations of the head, eyes, ear, 
nose, and throat were normal.

In a June 2006 Tinnitus Questionnaire, the Veteran reported 
that, during service, he was exposed to noise from aircraft 
engines while assigned to an Air Postal Detachment Group.  He 
related that he was not provided hearing protection during 
service.  He stated that, following his discharge from 
service, he worked in office settings and was not exposed to 
significant occupational noise.

In July 2006, the Veteran attended a VA audiological 
examination.  The examination was performed in conjunction 
with a review of the claims file.  At the examination, the 
Veteran reported that he experienced difficulty hearing in 
noisy backgrounds.  Regarding his active duty service, the 
Veteran related that he worked 12 hour shifts unloading cargo 
from an average of 350 aircraft (presumably per day), and was 
exposed to noise from aircraft engines.  He denied any ear 
pathology, recent treatment for ear infection, or vertigo.  
Audiometric testing revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
20
10
20
20

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 16 decibels in the right ear and 18 
decibels in the left ear.  Speech audiometry testing, 
performed via the Maryland CNC speech recognition test, 
revealed speech recognition ability of 94 percent in both 
ears.  For purposes of evaluating the Veteran's claim for 
compensable evaluation for hearing loss of the right ear, the 
audiometric data reveals Level I hearing in the right ear, 
with Level I hearing presumed in the non-service connected 
left ear.  Under Table VII, a zero percent evaluation is 
warranted.

In October 2006, the Veteran underwent a full physical 
examination which included an examination of his ears.  The 
examination revealed normal tympanic membranes and external 
auditory canals in both ears.

In January 2007, approximately six months after his July 2006 
VA examination, the Veteran received a private audiological 
evaluation from Dr. Craig A. Foss.  Audiometric testing was 
performed which revealed elevated puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
35
40
LEFT
25
25
25
35
35

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 33 decibels in the right ear and 30 
decibels in the left ear.  Maryland CNC speech audiometry 
testing revealed speech recognition ability of 96 percent in 
both ears.  As expressed by Dr. Foss in a May 2007 letter, he 
diagnosed the Veteran with mild high frequency bilateral 
sensorineural hearing loss.  He concluded that, based upon a 
review of "some" of the Veteran's service records and 
treatment records and the medical history provided by the 
Veteran, the diagnosed hearing loss "quite likely" began 
during the Veteran's active duty service and was due to in-
service exposure to aircraft engine noise.  For purposes of 
evaluating the Veteran's claim for a compensable rating for 
right ear hearing loss, the demonstrated puretone thresholds 
and speech recognition equate to Level I hearing loss in the 
right ear.  Under Table VII, a zero percent evaluation is 
appropriate.

In his June 2007 statement, the Veteran elaborated upon his 
active duty service and stated that he worked on the tarmac 
without ear protection and that approximately 400 flights 
passed through his area of work on a daily basis.  The 
Veteran stated that he experienced ringing of the ears and 
earaches continuously since service.  Regarding his present 
symptoms, he reported that he spoke very loudly, watched 
television and listened to the radio at high volumes, and 
experienced difficulty with telephone conversations.  He 
stated that he experienced difficulty understanding general 
conversation, except in instances where he was face to face 
with the other speaker.  The Veteran asserted that he had 
been terminated from his employment of six years due to his 
hearing difficulties.

In September 2007, the Veteran sought an examination of his 
ears at the Grand Island VA medical center.  Audiometric 
testing revealed elevated puretone thresholds at all 
frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
35
50
LEFT
50
35
40
45
65

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 40 decibels in the right ear and 46 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 88 percent in the right ear and 
92 percent in the left ear.  Under Table VI, this equates to 
Level II hearing in the right ear.  Level I hearing is again 
presumed for the left ear.  Based on these findings, the 
Veteran is entitled to a noncompensable evaluation pursuant 
to Table VII.

The Veteran underwent a second VA audiological examination in 
November 2007.  He continued to report that he experienced 
difficulty in communicating, and asserted that his hearing 
had become worse.  Audiometric testing revealed mildly 
elevated puretone thresholds in the right ear at 4000 Hertz, 
but otherwise normal thresholds at all other frequencies in 
both ears:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
30
LEFT
15
20
15
20
25

The average puretone threshold (using the four 1000 to 4000 
frequencies) was 21 decibels in the right ear.  Under Table 
VI, for purposes of evaluating the Veteran's disability in 
his right ear, this equates to Level I hearing in the right 
ear with presumed Level I hearing in the Veteran's non-
service connected left ear.  Under Table VII, the 
audiological findings from this examination equate to a 
noncompensable rating.  

In discussing the findings on examination, the examiner noted 
that the Veteran provided unusual substitutions to prompts 
from the Maryland CNC word list.  As an example, the examiner 
noted that the Veteran provided a response of "meeting" in 
response to the verbal cue "rose."  Under the 
circumstances, the examiner concluded that the Veteran's word 
recognition scores were unacceptable for purposes of 
evaluation.  Based upon the puretone threshold results 
demonstrated by audiometric testing, the examiner noted that 
the Veteran did not demonstrate any change in hearing loss 
when compared to his prior July 2006 VA examination, which 
revealed normal hearing.  The examiner further noted, upon 
review of the Veteran's service treatment records, that the 
Veteran demonstrated "excellent" hearing at his separation 
from active duty.  He stated that it was unclear why the 
Veteran had been afforded service connection for defective 
hearing at all.

On the same day as his November 2007 VA examination, the 
Veteran sought an audiology consultation at the VA medical 
center in Omaha, Nebraska.  The examiner specifically noted 
that the test results reported were recorded at the time of 
audiometric testing conducted in September 2007, which are 
set forth above.  Upon reviewing such results, the 
audiologist opined that the findings demonstrated on 
examination were "only fair in reliability," and that there 
may be "nonorganic functional overlay."  In support of such 
conclusion, the audiologist observed that the Veteran's word 
recognition scores were worse than would be expected given 
the puretone thresholds he demonstrated.  Notwithstanding the 
concerns as to the reliability of the audiometric testing, 
the Veteran was diagnosed with mild to moderate sensorineural 
hearing loss.  With regard to the provided diagnosis, 
however, the examiner opined that it was unlikely that the 
Veteran's hearing loss had decreased over the 14 month period 
since his July 2006 VA examination, to the extent 
demonstrated by the audiometric results shown.

VA treatment records from December 2007 through March 2008 
reflect that the Veteran was issued hearing aids.

In May 2008, the Veteran received another private 
audiological examination from Dr. Thomas S. Nabity.  At that 
time, the Veteran reported constant buzzing in his ears which 
was accompanied by balance changes and vertigo which he 
experienced approximately three times per week.  A physical 
examination of the ears revealed that the ear canals were 
clear and that the tympanic membranes were transparent.  
There was no evidence of middle ear effusion or inflammation.  
An audiogram once again revealed elevated puretone thresholds 
at all frequencies in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
50
60
LEFT
65
65
75
75
70

The average puretone threshold (using the four 1000 to 4000 
frequencies) was 55 decibels in the right ear.  Speech 
audiometry testing revealed speech recognition ability of 80 
percent in the right ear.  These audiological findings relate 
to Level IV hearing loss in the right ear, with Level I 
hearing loss again presumed for the left ear.  The Veteran's 
demonstrated hearing once again equated to a noncompensable 
rating for hearing loss under Table VII.  Dr. Nabity 
diagnosed the Veteran with severe sensorineural hearing loss 
with asymmetry, tinnitus, and recurring bouts of vertigo with 
staggering affect and exacerbations of tinnitus.  He further 
opined that the Veteran's symptoms were likely related to 
inner ear dysfunction with Meniere 's syndrome.  No opinion 
was provided by Dr. Nabity regarding the reliability of the 
audiological examination.

The Veteran underwent a third VA audiological examination in 
March 2009.  Once again, the VA examination was performed in 
conjunction with a review of the claims file.  At the 
examination, the Veteran reported similar symptoms to those 
reported at his prior examinations.  He again denied any 
occupational noise exposure following service, and stated 
that he was not exposed to any recreational noise.

Although an audiogram and Maryland CNC speech recognition 
test were performed, the examiner determined that the 
findings were inaccurate and unreliable.  Specific audiogram 
results were not expressed in the examiner's March 2009 
report.  The examiner did state, however, that demonstrated 
puretone thresholds that day were indicative of moderate to 
profound sensorineural hearing loss in the left ear.  Word 
recognition testing revealed speech recognition ability of 74 
percent in the right ear and 70 percent in the left ear.

In evaluating the data revealed by audiometric testing at the 
examination, the examiner explained that a high correlation 
existed between the demonstrated level of speech recognition 
threshold and the two frequency average.  According to the 
examiner, in instances where a discrepancy greater than six 
to eight decibels exists between the demonstrated speech 
recognition threshold and speech recognition threshold, the 
validity of those results is questionable.  The examiner 
observed that in this case, the Veteran's right ear speech 
recognition threshold was assigned a score of 20, while his 
two frequency average was 38 decibels.  In the Veteran's 
right ear, his speech recognition threshold was given a score 
of 25, while the two frequency average was 60 decibels.  
Given this wide discrepancy, the examiner determined that the 
Veteran's audiological examination was unreliable and not a 
valid indicator of his true current organic thresholds.

Having reviewed the claims file, the examiner further noted 
that the Veteran's hearing was normal at his discharge from 
service in 1965 and at his November 2007 VA examination.  The 
examiner found that there was no clinical explanation for a 
sudden change in hearing.  Given the medical history evident 
in the claims file, the examiner determined that the 
audiological results shown at the November 2007 VA 
examination were, to date, the best representation of the 
Veteran's true organic hearing.

In June 2009, the VA examiner from the March 2009 VA 
examination provided a supplemental report to address the 
etiology of the Veteran's claimed hearing loss in his left 
ear.  In his supplemental report, the examiner once again 
addressed the reliability of the audiological data in the 
claims file.  He observed that audiograms performed at VA 
examinations in July 2006 and November 2007 reflected normal 
hearing.  Although the examiner acknowledged that the 
November 2007 VA medical center audiogram reflected elevated 
puretone thresholds, the examiner opined that those results 
were indicative that the Veteran was not providing good 
actual organic thresholds.  The examiner further opined that 
the private audiogram results from May 2008 and at his March 
2009 VA examination were also unreliable.

In addressing the etiology of the Veteran's claimed hearing 
loss, the examiner noted that the Veteran's hearing was 
normal through November 2007.  Although the examiner conceded 
that physiological bases may exist for fluctuating hearing 
loss, he noted that fluctuating hearing loss, as demonstrated 
by the Veteran in this case, is not seen in gradually 
progressive hearing loss.  Based upon the examiner's finding 
that the Veteran exhibited normal hearing upon discharge from 
service, and normal hearing at his November 2007 VA 
examination, which was followed by multiple unreliable 
audiological results, the examiner concluded that the 
Veteran's claimed hearing loss was not likely related to the 
Veteran's active duty service.

B.  Analysis of Entitlement to Service Connection for Hearing 
Loss of the Left Ear

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for hearing 
loss of the left ear.  Service treatment records reflect that 
the Veteran demonstrated hearing within normal limits at his 
discharge from active duty service in October 1965.  At a 
July 2006 VA audiological examination, which was performed 
more than 30 years after the Veteran's discharge from active 
duty service, the Veteran's continued to demonstrate normal 
puretone thresholds and speech recognition scores, as defined 
under 38 C.F.R. § 3.385.  The Board acknowledges that the 
Veteran exhibited elevated puretone thresholds at a January 
2007 private examination, as well as elevated puretone 
thresholds with diminished speech recognition ability at a 
September 2007 VA medical center examination.  These results 
however, are rebutted by the audiological results exhibited 
by the Veteran at his subsequent November 2007 VA 
examination, which again demonstrated normal puretone 
thresholds of the left ear and speech recognition scores 
which were deemed unreliable.  Under the circumstances, the 
Board finds that the audiometric results expressed at the 
November 2007 VA examination effectively rebut the findings 
of the January 2007 private examination and the September 
2007 findings of the VA medical center.

Although data from audiological examinations performed at the 
VA medical center in September 2007 and by Dr. Nabity in May 
2008 reflect moderate to profound sensorineural hearing loss 
in the left ear with reduced speech recognition ability, it 
is difficult to ignore the concerns expressed by the VA 
medical center audiologist in his November 2007 treatment 
note, and by the VA examiner in his March 2009 report and 
June 2009 addendum.  These concerns are validated by widely 
varied and fluctuating audiological findings over the short 
period of time from November 2006 through May 2008.  Even in 
comparing the audiological results from Dr. Foss' January 
2007 private examination and the Veteran's September 2007 VA 
medical center examination, the Board notes a wide 
discrepancy in the demonstrated puretone thresholds.  The 
Board finds the detailed opinions expressed in the VA 
examiner's March 2009 report and June 2009 supplemental 
report to be compelling specifically, that fluctuations of 
hearing loss are not seen in gradually progressing hearing 
loss.  Given the dramatically divergent audiological 
thresholds and speech recognition scores reflected in the 
record over a short period of time, and similar reservations 
expressed by the November 2007 audiologist as to the 
reliability of audiological testing performed, the Board 
accepts the VA examiner's conclusion that the audiological 
data received after the November 2007 VA examination do not 
represent the Veteran's true organic hearing ability.  Under 
the circumstances, the Board finds that the audiological test 
results expressed in the VA medical center's September 2007 
treatment record and the May 2008 private examination of Dr. 
Nabity are unreliable.  Under the circumstances, the Board 
will accept the audiological findings expressed at the 
Veteran's November 2007 VA examination as the best 
representation of the Veteran's true organic hearing.

The Board is further mindful of the private opinions 
expressed by Dr. Foss, that, to the extent that the Veteran 
has demonstrated any hearing loss of the left ear, such 
hearing loss is etiologically related to in-service exposure 
to aircraft noise.  This opinion is in conflict with the 
findings expressed by the VA examiner in his March 2009 and 
June 2009 VA examination reports.

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Opinions reached in cases such as this, where test results 
vary greatly, are inherently more probative when based on a 
review of the entire record.

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the probative value of that 
doctor's opinions and conclusions.  That notwithstanding, the 
United States Court of Appeals for Veterans Claims (Court) 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In contrasting these opinions, the Board is also cognizant 
that the Court has recently stressed that "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).

In this case, the Board notes that the favorable nexus 
opinion expressed by Dr. Foss was based upon the medical 
history provided by the Veteran, as well as a review of 
"some of [the Veteran's] service and medical records."  Dr. 
Foss' findings, however, are rebutted by the Veteran's 
October 1965 separation examination report, which revealed 
hearing which was well within the normal range.  The nexus 
opinion provided by Dr. Foss is further rebutted by the 
normal audiogram and speech recognition results at the 
Veteran's July 2006 VA examination, which was performed only 
six months before Dr. Foss' examination, and by the normal 
hearing demonstrated by the Veteran at his November 2007 VA 
examination.  Here, the Board again finds instructive the 
opinion expressed in the VA examiner's June 2009 supplemental 
report; specifically, that fluctuations of hearing loss are 
not seen in gradually progressing hearing loss.  Under the 
circumstances, and given that the opinions of the March and 
June 2009 VA examiner are supported by evidence in the claims 
file, the Board finds the negative etiology opinion of the VA 
examiner to be entitled to greater probative weight.

Additionally, assuming that the May 2008 private evaluation 
performed by Dr. Nabity reliably indicated elevated puretone 
thresholds and speech recognition scores of 88 percent in the 
left ear, the Board notes that Dr. Nabity relates these 
findings to inner ear dysfunction with Meniere's syndrome, 
rather than to in-service noise exposure.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own assertion, as indicated in his 
June 2006 Tinnitus Questionnaire and statements of June 2007, 
November 2007, and April 2008, that his left ear hearing loss 
is related to exposure to aircraft engine noise during 
service.
 
Even if the Veteran's assertions could be read as claiming 
continuity of symptomatology since service, such a history is 
substantially rebutted by the complete absence of treatment 
for this disorder either in service or soon thereafter, and 
by the findings expressed by the VA examiner in his March 
2009 and June 2009 reports.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).  The Board finds that the Veteran's 
credibility is also substantially undermined by repeated 
concerns, expressed in the record by VA examiners and VA 
physicians, that the Veteran was supplying inaccurate 
audiological and speech recognition responses at his 
examinations.

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 
Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for hearing loss of 
the left ear, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

C.  Analysis of Entitlement to a Compensable Evaluation for 
Hearing Loss of the Right Ear

Based upon the audiological evidence discussed above, and 
accepting the Veteran's November 2007 VA examination as the 
best representation of the Veteran's organic hearing ability, 
the Board finds that the Veteran is not entitled to a 
compensable rating for hearing loss of the right ear.  In 
this case, speech discrimination testing performed at the 
November 2007 VA examination was determined by the VA 
examiner to be "too unreliable to score."  Under the 
circumstances, Roman numeral designations for purposes of 
applying Table VII may be determined solely by demonstrated 
puretone threshold average, via Table VIA.  Additionally, the 
Board notes that the Veteran has not been granted service 
connection for hearing loss in his left ear.  As such, the 
Roman numeral designation for the Veteran's right ear will be 
presumed to be "I" for purposes of applying Table VII.  
Under Table VIA, the Roman numeral designation for the 
Veteran's right ear is "I."  Applying these designations 
under Table VII, a zero percent evaluation is warranted.  The 
audiometric results do not meet the requirements to be 
classified as one of the "exceptional patterns" of hearing 
impairment.  Therefore, the provisions of 38 C.F.R. § 4.86 
are not applicable.

Also, the Board finds that there is no basis for a "staged" 
rating pursuant to Hart or Francisco.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

In a June 2007 statement, the Veteran asserted that he was 
terminated from employment, and that his hearing loss was the 
"core" reason for his termination.  Although the Board 
recognizes the Veteran's assertion, there is no evidence 
whatsoever in the claims file substantiating this assertion.  
Moreover he is currently employed.  Under the circumstances, 
the Board finds no evidence showing that this disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  
Further, there is no indication that the Veteran's right ear 
hearing loss has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



IV.  Entitlement to Service Connection for Meniere's disease

As previously discussed, the Veteran's service treatment 
records do not reflect complaints or diagnoses of hearing 
loss or tinnitus.  Similarly, the service treatment records 
do not reveal any complaints of vertigo, dizziness, 
headaches, pressure in the ear, or other symptoms associated 
with Meniere's syndrome.  A clinical evaluation conducted at 
the Veteran's October 1965 separation examination did not 
reveal any such symptoms.  At that time, the Veteran denied 
experiencing headaches, dizziness, fainting spells, ear 
trouble, or gastrointestinal symptoms.

Post-service VA treatment records from November 2000 through 
April 2006 do not reveal any diagnoses of Meniere's syndrome.  
Those records reflect that the Veteran consistently denied 
symptoms of headaches, dizziness, blurred vision, nausea, or 
vomiting.

In May 2008, the Veteran received private treatment from Dr. 
Thomas S. Nabity and was diagnosed with Meniere's syndrome, 
which was manifested by severe sensorineural hearing loss, 
tinnitus, recurring bouts of vertigo with staggering affect 
and exacerbation of tinnitus.  No opinion was offered by Dr. 
Nabity as to the etiology of his diagnosis of Meniere's 
syndrome.

Upon review of the evidence in the claims file, the Board 
finds that the Veteran is not entitled to service connection 
for Meniere's syndrome.  The Veteran's service treatment 
records do not reflect any in-service diagnoses of or 
treatment for Meniere's syndrome.  Although the Veteran was 
diagnosed with Meniere's syndrome in May 2008, no competent 
medical opinion has been offered which relates that diagnosis 
to the Veteran's active duty service.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for Meniere's syndrome, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to a compensable rating for hearing loss of the 
right ear is denied.

Entitlement to service connection for Meniere's syndrome is 
denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


